FILED
                                                                                April 8, 2022
                                                                                  released at 3:00 p.m.
                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA

No. 20-0908 – Lawyer Disciplinary Board v. Leah Perry Macia

KIRKPATRICK, Judge, dissenting.

       The respondent committed two errors in judgment in this matter. Initially, she placed

unfounded reliance on a falsehood foisted on her by her client and his mother. But her ethical

lapse occurred thereafter when she characterized that misrepresentation to the circuit judge as her

own handiwork, and guaranteed its veracity. For her transgressions, the respondent has been

roundly condemned by a finding of criminal contempt and assessment of a fine, loss of the appeal

of the criminal contempt determination, and the suspension of her law license herein.

       An analysis of the respondent’s behavior clearly reveals that she was not motivated by

dishonesty or fraud. She did not attempt to perpetuate a concerted scheme for personal or

pecuniary gain. Moreover, upon learning of her mistake, to her credit, the respondent promptly

took corrective steps in an effort to mitigate the effects of her misrepresentation. Lastly, it is

important to consider that the respondent’s record is wholly unblemished by ethics complaints,

violations, or disciplinary actions.

       In my view, the members of the bar have been suitably warned of the potential

consequences of committing such an ethical blunder; and due to the quick action of the circuit

judge, the public has been adequately protected. I see no useful purpose in continuing to pillory

this woman. Accordingly, I would implement the sensible recommendation of the Hearing Board

and require the respondent to serve the lesser penalty of thirty (30) days of the one-year suspension.

       For the foregoing reasons, I respectfully dissent.